        Case: 4:20-cv-00533-JJH Doc #: 4 Filed: 11/16/20 1 of 6. PageID #: 37




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Howard Eric Jackson,                                     Case No. 4:20-cv-533

                        Petitioner


v.                                                       MEMORANDUM OPINION
                                                         AND ORDER

United States of America,

                        Respondent


                                           INTRODUCTION

        Pro se Petitioner Howard Eric Jackson filed this Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 (Doc. 1). Petitioner is a federal prisoner in custody at FCI Elkton. He

was convicted in the United States District Court, Eastern District of Michigan – Case No.

2:14cr20449 (“Criminal Case”) – of drug related crimes in violation of 21 U.S.C. §§ 841 and 846.

(Id. at 2). In his petition, Jackson claims that he is innocent of being a felon-in-possession of a

firearm in relation to his drug trafficking conviction, which resulted in a two-point sentencing

enhancement. (Id. at 5).

        For the reasons that follow, I deny and dismiss the petition.

                                             BACKGROUND

         The petition itself provides little detail about the Criminal Case. According to the public

docket in the Criminal Case,1 Jackson was sentenced for his drug trafficking convictions on July 19,


1
  “[T]he Court may take judicial notice of the public dockets and opinions issued by other courts.”
Bush v. Struthers Ohio Police Dep’t, No. 4:19-CV-768, 2019 WL 6914673, at *1 (N.D. Ohio Dec. 18,
2019) (citing Rodic v. Thistledown Racing Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980) (“Federal courts
may take judicial notice of proceedings in other courts of record.”)).
        Case: 4:20-cv-00533-JJH Doc #: 4 Filed: 11/16/20 2 of 6. PageID #: 38


2016, and on June 2, 2017, Jackson filed a motion to vacate his sentence pursuant to 28 U.S.C. §

2255, alleging ineffective assistance of counsel at his sentencing hearing. (Criminal Case, Doc. 114).

After briefing, Jackson’s § 2255 motion was denied. (Id., Doc. 137). Jackson then wrote the judicial

officer in the Criminal Case asking for a reduced sentence, which was denied. (Id., Doc. 142, 143).

He also moved for a retroactive application of the sentencing guidelines, which was denied. (Id.,

Doc. 144, 148).

        Relevant to the instant action is the § 2241 petition that Jackson filed in the Criminal Case

on February 14, 2020, to reduce his two-point sentencing enhancement. In that petition, as in the

instant petition, Jackson challenges the finding that he was a felon-in-possession of a firearm,

resulting in an enhanced sentence. (Id., Doc. 152). While his § 2241 petition in the Criminal Case

was pending, Jackson filed the instant § 2241 petition. On March 16, 2020, the judicial officer in the

Criminal Case denied Jackson’s § 2241 motion on the grounds that he failed to satisfy the criteria

established by Hill v. Masters, 836 F.3d 591, 595 (6th Cir. 2016), in order to petition a misapplied

sentence under § 2241. (Id., Doc. 153).

                                        STANDARD OF REVIEW

          Writs of habeas corpus “may be granted by the Supreme Court, any justice thereof, the

district courts and any circuit judge within their respective jurisdictions.” 28 U.S.C. § 2241(a).

Section 2241 “is an affirmative grant of power to federal courts to issue writs of habeas corpus to

prisoners being held ‘in violation of the Constitution or laws or treaties of the United States.’” Rice

v. White, 660 F.3d 242, 249 (6th Cir. 2011) (quoting § 2241(c)).

        Because Petitioner is appearing pro se, the petition is held to a less stringent standard than

pleadings prepared by counsel. Urbina v. Thoms, 270 F.3d 292, 295 (6th Cir. 2001) (citations

omitted). But I may dismiss the petition at any time if I determine the petition, on its face, fails to

establish adequate grounds for relief. Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (holding




                                                    2
        Case: 4:20-cv-00533-JJH Doc #: 4 Filed: 11/16/20 3 of 6. PageID #: 39


district courts have a duty to “screen out” petitions lacking merit on their face under § 2243)

(citations omitted).

                                                ANALYSIS

        There are multiple reasons this petition is subject to denial and dismissal. First, the petition

before me is essentially the same as the § 2241 petition that was pending in the Criminal Case at the

time the instant petition was filed, and I have the inherent power to dismiss an action that is

duplicative of another action pending in federal court. See Davis v. U.S. Parole Comm’n, 870 F.2d 657

(6th Cir. 1989); Abdel-Bachir v. U.S. Attorney Gen., No. 1:17-CV-642, 2017 WL 8219530, at *1–2 (S.D.

Ohio Oct. 24, 2017) (collecting cases), report and recommendation adopted, No. 1:17CV642, 2018 WL

1256366 (S.D. Ohio Mar. 12, 2018).

        Second, the judicial officer in the Criminal Case denied on the merits Jackson’s § 2241

petition, which concerned the same issues raised before me in the instant § 2241 petition. That

decision bars re-litigation of the same issues before me in the instant petition, both on grounds of

res judicata and abuse of writ. See Fletcher v. Quintana, No. CIV.A. 5:13-216-KKC, 2013 WL

6229380, at *3 (E.D. Ky. Dec. 2, 2013) (“Because Fletcher, in his First § 2241 Petition,

unsuccessfully challenged the BOP’s decision not to follow the sentencing court’s recommendation

that he receive credit on his federal sentence for time served since his arrest on October 21, 2003,

the Court will not address the merits of the identical claim which he now presents in this

proceeding. The Court will deny Fletcher’s current § 2241 petition as an abuse of the writ and

dismiss this proceeding with prejudice.”) (citing Dietz v. U.S. Parole Comm’n, 260 F. App’x 763, 766

(6th Cir. 2008); Rosales–Garcia v. Holland, 322 F.3d 386, 398-99 n. 11 (6th Cir. 2003)); Coles v. Williams,

No. 4:17CV0086, 2019 WL 3891677, at *6 (N.D. Ohio Aug. 19, 2019) (finding that § 2241 petition

barred by claim preclusion) (Black v. Ryder/P.I.E. Nationwide, Inc., 15 F.3d 573, 582 (6th Cir. 1994); see

also Murillo v. Walton, No. 12-13705, 2012 WL 5379158, at *4 (E.D. Mich. Oct. 31, 2012) (citing




                                                     3
        Case: 4:20-cv-00533-JJH Doc #: 4 Filed: 11/16/20 4 of 6. PageID #: 40


Lanthron v. United States, 3 F. App’x 490, 491 (6th Cir. 2001) and Smith v. Reno, 3 F. App’x 403 (6th

Cir. 2001)).

        Finally, to the extent that Jackson’s petition is not subject to dismissal as duplicative or

barred by the doctrines of abuse of writ or res judicata, or both, I dismiss the petition on the merits.

Jackson’s petition challenges the constitutionality of his sentencing enhancement as a career

criminal. Generally, a federal prisoner may use § 2241 only to challenge the execution of his

sentence, not the validity of the sentence itself. Capaldi v. Pontesso, 135 F.3d 1122, 1123 (6th Cir.

1998) (citing United States v. Jalili, 925 F.2d 889, 893 (6th Cir. 1991)). If he desires to challenge his

conviction or the imposition of his sentence, he must do so under 28 U.S.C. § 2255. Id.; Cohen v.

United States, 593 F.2d 766, 770 (6th Cir. 1979). Sections 2241 and 2255 are not interchangeable, and

the remedy offered under § 2241 is not an additional, alternative, or supplemental remedy to the

remedy available under § 2255. Hernandez v. Lamanna, 16 F. App’x 317, 320 (6th Cir. 2001) (citing

Charles v. Chandler, 180 F.3d 753, 756-58 (6th Cir. 1999)).

        That said, § 2255(e) contains a “savings clause” provision which permits a federal prisoner to

challenge his conviction or the imposition of his sentence under § 2241 if it appears that the remedy

afforded under § 2255 is “inadequate or ineffective to test the legality of his detention.” In re

Hanserd, 123 F.3d 922, 929-30 (6th Cir. 1997) (citations omitted). Relief under § 2255 is not

inadequate or ineffective merely because a petitioner has already been denied relief under that

provision, is procedurally barred from pursuing relief under § 2255, or has been denied permission

to file a second or successive petition. Wooten v. Cauley, 677 F.3d 303, 307 (6th Cir. 2012) (citations

omitted).

        Jackson claims that, under United States v. Davis, he is actually innocent of being a felon-in-

possession and, therefore, should not have been branded as a career criminal and received an

enhanced sentence. (See Doc. 1 at 2). Until recently, the Sixth Circuit held that claims involving

actual innocence of a sentencing enhancement could not be raised under § 2241. But in Hill v.

                                                     4
        Case: 4:20-cv-00533-JJH Doc #: 4 Filed: 11/16/20 5 of 6. PageID #: 41


Masters, 836 F.3d 591 (6th Cir. 2016), the Sixth Circuit authorized a narrow exception, permitting a §

2241 challenge to a sentencing enhancement if petitioner can show “(1) a case of statutory

interpretation, (2) that is retroactive and could not have been invoked in the initial § 2255 motion,

and (3) that the misapplied sentence presents an error sufficiently grave to be deemed a miscarriage

of justice or a fundamental defect.” Hill, 836 F.3d at 595. The Sixth Circuit cautioned, however,

that this exception applies only to a “narrow subset” of petitions:


        [W]e reiterate that our decision addresses only a narrow subset of § 2241 petitions: (1)
        prisoners who were sentenced under the mandatory guidelines regime pre-United States v.
        Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005), (2) who are foreclosed from
        filing a successive petition under § 2255, and (3) when a subsequent, retroactive change in
        statutory interpretation by the Supreme Court reveals that a previous conviction is not a
        predicate offense for a career-offender enhancement.
Id. at 599-600.

        Jackson’s § 2241 petition does not fall within the “narrow subset” of petitions that may

satisfy the Sixth Circuit’s savings clause test to challenge his sentencing enhancement because he was

sentenced in 2016 – after Booker was decided in 2005. See Burgess v. Merlack, 2018 WL 5778364, at *1

(6th Cir. 2018) (“Hill is inapplicable to this case because Burgess was sentenced in 2012, after [Booker

when] the guidelines became advisory.”) (citation omitted). The erroneous application of a career

offender enhancement under advisory sentencing guidelines – that is, after Booker – is not itself a

fundamental defect or miscarriage of justice. Shelton v. Barnhart, 2019 WL 508069, at *2 (E.D. Ky.

2019) (citing Snider v. United States, 908 F.3d 183, 189-92 (6th Cir. 2018)). “Under Hill, [Petitioner’s]

post-Booker sentencing independently precludes—regardless of any other issue—the availability of §

2241 relief[.]” Id. (citing Hill, 836 F.3d at 599-600 (limiting application of decision to, inter alia,

“prisoners who were sentenced under the mandatory guidelines regime pre-[Booker]”) and collecting

cases); see also Anderson v. Ormond, 352 F. Supp. 3d 767, 772 (E.D. Ky. 2018) (“Anderson was

sentenced in 2008, three years after Booker was decided, at a time when the Sentencing Guidelines

were advisory rather than mandatory. He therefore fails to satisfy at least one of the requirements


                                                      5
        Case: 4:20-cv-00533-JJH Doc #: 4 Filed: 11/16/20 6 of 6. PageID #: 42


set forth in Hill, rendering his challenge to the enhancement of his sentence not cognizable in this §

2241 proceeding.”), appeal dismissed, 2019 WL 1503055 (6th Cir. 2019).

       Accordingly, Jackson’s challenge to his sentencing enhancement fails to satisfy Hill’s narrow

savings clause exception, and the petition is not cognizable under § 2241.

                                             CONCLUSION

       For all the foregoing reasons, I deny and dismiss the Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241. I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.


       So Ordered.

                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge




                                                   6
